Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Carrollton Bancorp As Independent Registered Public Accounting Firm, we hereby consent to the incorporation of our report dated March4, 2011 on the consolidated financial statements of Carrollton Bancorp and Subsidiary included in this Form10-K into Carrollton Bancorp’s previously filed registration statements on FormS-8, File Nos.333-82915 and 333-120929. /s/ Rowles & Company, LLP Baltimore, Maryland March 4, 2011
